Citation Nr: 0023172	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  92-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
cervical spine disability.

2. Entitlement to a compensable evaluation for a thoracic 
spine disability prior to July 17, 1998 and to a rating in 
excess of 10 percent thereafter.

3. Entitlement to a compensable evaluation for a lumbar spine 
disability prior to March 6, 1997 and to a rating in 
excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
September 1983, from July 1984 to February 1985 and from 
November 1985 to July 1988.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In June 1993 and June 1996, 
the Board remanded the veteran's claims to the RO for further 
evidentiary development.

The Board observes that the June 1996 remand referred the 
matter of a total rating based upon unemployability due to 
service-connected disabilities and consideration of an 
additional rating pursuant to Diagnostic Code 5285 (vertebral 
deformity) to the RO.  In November 1999, the RO denied those 
claims.  As a notice of disagreement and substantive appeal 
regarding these matters are not associated with the claims 
folder, the Board will confine its consideration to the 
matters as set forth on the decision title page.


REMAND

Upon review of the documents contained in the claims file, 
the Board notes that, in correspondence with the Board 
received August 22, 2000, the veteran requested that a 
hearing be scheduled for him before a Member of this Board 
sitting at the VA RO in Los Angeles, California.

Therefore, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. § 
20.704(a) (1999), and should notify the 
veteran, and his representative, if any, 
of the date of such hearing by sending a 
letter of notification to the veteran at 
his current address of record, with a 
copy to his representative, if any.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




